 1                          UNITED STATES DISTRICT COURT

 2                                  DISTRICT OF NEVADA

 3 RICHARD MECALL,                                      Case No.: 2:18-cv-00648-APG-VCF

 4       Plaintiff                                       Order Denying Motions as Moot

 5 v.                                                           [ECF Nos. 27, 36, 37]

 6 CANADA LIFE ASSURANCE COMPANY
   OF AMERICA,
 7
        Defendant
 8

 9      In light of the parties’ notice of settlement (ECF No. 53),

10      I ORDER that the pending motions (ECF Nos. 27, 36, 37) are DENIED as moot.

11      DATED this 9th day of March, 2020.

12

13
                                                      ANDREW P. GORDON
                                                      UNITED STATES DISTRICT JUDGE
14

15

16

17

18

19

20

21

22

23
